Citation Nr: 1217528	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  04-23 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for the Veteran's mood disorder with depressive features for the period prior to October 21, 2010.  

2.  Entitlement to a disability evaluation in excess of 50 percent for the Veteran's mood disorder with depressive features.  

3.  Entitlement to an increased disability evaluation for the Veteran's lumbosacral strain, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to June 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2000 rating decision of the Los Angeles, California, Regional Office (RO) which, in pertinent part, denied a total rating for compensation purposes based on individual unemployability (TDIU).  In May 2001, the RO denied increased evaluations for both the Veteran's mood disorder with depressive features and his lumbosacral strain. The Veteran subsequently moved to Ohio.  In February 2002, the Veteran's claims files were transferred to the Cleveland, Ohio, Regional Office.  In April 2005, the Cleveland, Ohio, Regional Office granted a TDIU and effectuated the award as of March 5, 1999.  The Veteran submitted a notice of disagreement (NOD) with the effective date for the award of a TDIU.  In February 2006, the Board denied increased evaluations for both the Veteran's mood disorder and his lumbosacral strain.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In February 2007, the Court granted the Parties' Joint Motion for Remand; vacated the Board's February 2006 decision; and remanded the Veteran's appeal to the Board for additional action.  In May 2007, the Board remanded the Veteran's appeal to the Cleveland, Ohio, Regional Office for additional action.  

The Veteran subsequently moved to California.  In July 2007, the Veteran's claims files were transferred to the RO.  In June 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge.  A hearing transcript has been prepared and incorporated into the record.  At the hearing, the Veteran expressly withdrew his claim for an effective date prior to March 5, 1999, for the award of a TDIU.  In November 2010, the Board remanded the Veteran's appeal to the RO for additional action.  

In January 2012, the Appeals Management Center (AMC) increased the evaluation for the Veteran's mood disorder with depressed features from 30 to 50 percent and effectuated the award as of October 21, 2010.  

The issue of an increased evaluation for the Veteran's lumbosacral strain is REMANDED to the RO via the AMC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

A January 2011 written statement from the Veteran's spouse may be reasonably construed as an informal application to reopen the Veteran's claim of entitlement to service connection for migraine headaches and informal claims for service connection for a chronic urological disorder and chronic dental trauma residuals.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


FINDING OF FACT

Prior to and after October 21, 2010, the Veteran's service-connected psychiatric disability has been objectively shown to be productive of no more than occupational and social impairment with reduced reliability and productivity due to symptoms such as occasionally circumstantial or, circumlocutory speech; panic attacks occurring more than once a week; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and Global Assessment of Functioning (GAF) scores ranging from 40 to 70.  



CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for the Veteran's mood disorder with depressive features for the period prior to October 21, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.130, Diagnostic Code 9435 (2011).  

2.  The criteria for an evaluation in excess of 50 percent for the Veteran's mood disorder with depressive features have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.130, Diagnostic Code 9435 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In regards to the issue of an increased evaluation for the Veteran's psychiatric disorder, the Board finds that VA has satisfied its duty to notify under the VCAA.  VCAA notices were provided to the Veteran in February 2004, March 2006, May 2008, and November 2010 which informed the Veteran of the evidence generally needed to support a claim of entitlement to an increased evaluation and the assignment of an effective date for such an award; what actions he needed to undertake; and how VA would assist him in developing his claim.  The Veteran's claim was readjudicated in both the April 2004 and January 2005 statements of the case (SOC) and the July 2009 and January 2012 supplemental statements of the case (SSOC) issued to the Veteran.  

VA has taken all reasonable action necessary to properly assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran was afforded a January 2010 hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  

The Veteran's claim has been remanded by both the Board and the Court for additional action which include affording the Veteran further psychiatric evaluation.  The Veteran was afforded a December 2010 VA psychiatric examination for compensation purposes.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that all relevant evaluation and tests were performed.  The examiner also noted reviewing the claims folders extensively.  As such, the Board finds that there has been substantial compliance with its remand instructions and additional remand is not required.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (noting that substantial rather than strict compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

All identified and available relevant VA and private documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  Consequently, the Board now turns to the merits of the Veteran's claim.  


II.  Historical Review

The report of an August 1999 psychiatric examination for compensation purposes conducted for VA indicates that the Veteran was diagnosed with a mood disorder with depressive features due to general medical condition secondary to his service-connected lumbosacral strain.  GAF scores of 50, 60, and 70 were advanced.  In October 1999, the RO established service connection for a mood disorder with depressive features; assigned a 30 percent evaluation for that disability; and effectuated the award as of March 5, 1999.  

The Veteran was afforded a December 21, 2010, VA psychiatric examination for compensation purposes.  In January 2012, the AMC increased the evaluation for the Veteran's mood disorder with depressive features from 30 to 50 percent and effectuated the award as of October 21, 2010.  


III.  Evaluation

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  A 30 percent evaluation is warranted for a not otherwise specified mood disorder which is productive of occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although the individual is generally functioning satisfactorily with routine behavior and normal self-care and conversation) due to symptoms such as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material or forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting herself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9435 (2011).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2011).  
Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  

A.  Period Prior to October 21, 2010

A February 2000 VA treatment record states that the Veteran complained of occasionally feeling "panicky and heart racing."  On mental status examination, the Veteran was observed to be cooperative, logical, and coherent.  He exhibited no evidence of psychosis or suicidal or homicidal ideation.  An impression of a not otherwise specified anxiety disorder was advanced.  

At a July 2000 psychiatric examination for compensation purposes conducted for VA, the Veteran complained of preoccupation with his musculoskeletal pain; depression; anxiety; associated panic attacks; and impaired sleep.  He denied having ever been hospitalized for his psychiatric complaints.  The Veteran reported that he had been unemployed since 1988 after he injured his right hand.  On mental status examination, the Veteran was adequately groomed and oriented times three.  He exhibited clear and organized thought processes; normal speech; intact memory; and no current suicidal ideation.  The Veteran was diagnosed with a mood disorder with depressive features due to general medical condition and a not otherwise specified anxiety disorder.  GAF scores of 70 "for mood disorder" and 60 "for anxiety disorder" were advanced.  

VA clinical documentation dated in January 2002 reports that the Veteran complained of panic attacks which occurred up to 5 times a week.  He reported that he lived with his wife, son, and brother and was unemployable due to his physical and psychiatric disabilities.  On mental status examination, the Veteran was slightly tense, logical, and coherent.  No suicidal or homicidal ideations were expressed.  An impression of a not otherwise specified anxiety disorder and a GAF of 55 "due to sole anxiety disorder" were advanced.  His treating VA psychiatrist commented that the Veteran suffered from panic attacks, phobic avoidances; "fears for his future regarding his health and physical limitations;" and anxiety "which contributes to his unsuitability for gainful employment."   

An April 2003 VA mental health clinic treatment record notes that the Veteran complained of increasing depression, anorexia, episodic crying, panic attacks, decreased energy, and anhedonia.  On mental status examination, the Veteran was observed to be cooperative, very talkative, and tangential.  The Veteran exhibited a constricted and a mildly dysphoric affect; an "okay" mood; some disorganization; and no auditory or visual hallucinations or suicidal or homicidal ideation.  The Veteran was diagnosed with a not otherwise specified depressive disorder and a GAF of 40-45 were advanced.  

A May 2003 VA mental health clinic treatment record conveys that the Veteran complained of experiencing two to three panic attacks a day; anger towards VA; impaired sleep; anhedonia; impaired concentration; and low energy.  On mental status examination, the Veteran was observed to be cooperative, less talkative, and occasionally tangential.  The Veteran exhibited a constricted and a mildly dysphoric affect; an "okay" mood; fair insight and judgment; and no auditory or visual hallucinations or suicidal or homicidal ideation.  Impressions of a not otherwise specified depressive disorder; "[ruleout] major depressive disorder;" and "[ruleout] panic disorder" were advanced.  

At a June 2004 VA examination for compensation purposes, the Veteran complained of a depressed mood, anxiety, impaired concentration, and talking too much.  He reported that he lived with his wife.  The Veteran was observed to be clean and appropriately dressed; alert; and oriented to time, place, and people.  On mental status examination, the Veteran exhibited a constricted and a mildly dysphoric affect; clear and coherent speech; and no signs of auditory or visual hallucinations or suicidal or homicidal ideation.  The Veteran was diagnosed with a not otherwise specified depressive disorder and a GAF score of 60 was advanced.  

A February 2006 VA mental health clinic treatment record states that the Veteran complained of increased irritability and impaired concentration.  On mental status examination, the Veteran was observed to be alert and fairly groomed and to exhibit hyperverbal speech; some memory impairment; and no delusions, hallucinations, or suicidal or homicidal ideation.  The Veteran was diagnosed with "[ruleout] panic attacks;" "[ruleout] PTSD;" and an "anxiety disorder [not otherwise specified] vs mood disorder secondary to physical condition."  GAF scores of 45 and 50 were advanced.  

A May 2008 VA mental health clinic treatment record relates that the Veteran complained of pain and a fluctuating mood.  On mental status examination, the Veteran was observed to be cooperative, euthymic, logical, and coherent and to express no suicidal or homicidal ideation.  An impression of a not otherwise specified anxiety disorder was advanced.  

At the June 2010 hearing before the undersigned Veterans Law Judge, the Veteran testified that he had trouble controlling his thoughts.  The Veteran's spouse testified that the Veteran spoke inappropriately at times and had alienated many of his friends and family.  

A September 2010 VA mental health clinic states that the Veteran complained of anger and mood swings.  On mental status examination, the Veteran was observed to be cooperative, friendly, logical, and coherent and to express no suicidal or homicidal ideation.  An impression of a not otherwise specified anxiety disorder was advanced.  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  Prior to October 21, 2010, the Veteran's service-connected psychiatric disorder was  objectively shown to be productive of a depressed affect and mood; occasionally tangential speech and thought processes; intrusive thoughts; a lack of motivation; panic attacks occurring up to two to three times a day; social isolation; associated vocational impairment; and GAF scores ranging from 40 to 70.  The Veteran was found by VA to be unemployable due to the combined effect of his service-connected psychiatric and physical disabilities.  A TDIU has been in effect since March 1999.  

The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 31 to 40 indicates impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of between 41 and 50 denotes serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  A score of between 51 to 60 reflects moderate difficulty in social, occupational, or school functioning.  A score of 61 to 70 indicates the presence of mild symptoms and/or some difficulty in social, occupational, or school functioning, but a generally satisfactory level of functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The Board observes that the Veteran's psychiatric symptomatology clearly merits an evaluation in excess of 30 percent for the period prior to October 21, 2010.  The clinical record does not establish that the Veteran exhibited deficiencies in judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships during the relevant period in question.  In the absence of such findings, the Board concludes that the Veteran's psychiatric disability picture prior to October 21, 2010, most closely approximates the criteria for a 50 percent evaluation.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9435 (2011); Hart v. Mansfield, 21 Vet. App. 505(2007).  

B.  Evaluation in Excess of 50 Percent

At a December 2010 VA examination for compensation purposes, the Veteran complained of chronic depression; mood swings; intrusive thoughts; impaired concentration; and social isolation.  He denied experiencing any panic attacks.  The Veteran was observed to be appropriately dressed; alert; and oriented to person, place, date, and situation.  On mental status examination, the Veteran exhibited a depressed mood; clear and occasionally tangential speech and thoughts processes; a lack of motivation; and no delusions, hallucination, or suicidal or homicidal ideation.  The Veteran was diagnosed with not otherwise specified depression and not otherwise specified anxiety.  A GAF score of 55 was noted.  The examiner commented that:

Veteran's service-connected mood/anxiety disorder is viewed as causing social/occupational impairment at the level of a GAF of 55, moderate symptoms and are consistent with his treating psychiatrist, Dr. M.'s September 2010 [evaluation].  That GAF score is a drop (or deterioration) from the 2000 assessment of a GAF of 70, and comports with the son's report of the Veteran as more somber, sad, anxious, and withdrawn in the last several years than a decade ago.  

On and after October 21, 2010, the Veteran's mood disorder with depressed features has been shown to be objectively manifested by a depressed mood; clear and occasionally tangential speech and thoughts processes; a lack of motivation; no delusions, hallucination, or suicidal or homicidal ideation; and a GAF score of 55.  The Veteran specifically denied experiencing any panic attacks.  

In the absence of evidence of deficiencies in judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships, the Board finds that the Veteran's service-connected psychiatric disability picture during the relevant time period most closely approximates the criteria for a 50 percent evaluation.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9435 (2011); Hart v. Mansfield, 21 Vet. App. 505(2007).  Therefore, the Board concludes that the current 50 percent evaluation adequately reflects the Veteran's psychiatric disability picture.  

The Veteran's psychiatric symptomatology falls within the criteria for a 50 percent evaluation under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9435 (2011).  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Veteran has not identified any specific factors which may be considered to be exceptional or unusual in light of VA's rating schedule.  The evidence of record does not otherwise show that there is an exceptional disability picture.  The documentation of record is void of any finding of exceptional limitation due to the Veteran's mood disorder with depressed features beyond that contemplated by the rating schedule.  The evidence is clear that the Veteran's psychiatric symptomatology significantly impacted on his employability.  Indeed, the Veteran has been awarded a TDIU based upon the combined effect of his service-connected psychiatric and physical disabilities.  However, loss of industrial capacity is the principal factor in assigning schedular evaluations.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  The provisions of 38 C.F.R. § 4.1 specifically state: "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363(1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that referral for consideration of assignment of an evaluation on an extra-schedular basis is not warranted.  38 C.F.R. § 3.321(b)(1)(2011).  
ORDER

A 50 percent evaluation and no higher for the Veteran's mood disorder with depressive features for the period prior to October 21, 2010, is granted subject to the law and regulations governing the award of monetary benefits.  

An evaluation in excess of 50 percent for the Veteran's mood disorder with depressive features is denied.  


REMAND

In reviewing the report of a December 2010 VA spinal examination for compensation purposes, the Board observes that the evaluation advances apparently conflicting findings as to the Veteran's service-connected lumbosacral disability.  On examination, the physician noted that the Veteran exhibited fecal and urinary incontinence which was "unrelated to claimed disability" and etiologically related instead to a history of a "urethral stricture, seizures."  Notwithstanding the examination findings, the Veteran was diagnosed with "chronic upper and lower back pain with decreased range of motion, upper and lower extremity weakness, decreased mobility, and urinary and fecal incontinence."  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the apparent conflict in the December 2010 examination report, the Board finds that further VA orthopedic evaluation would be helpful in resolving the issues raised by the instant appeal.  

Clinical documentation dated after January 2011 is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his lumbosacral strain after January 2011, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2011).  

2.  Associate with the claims files any VA medical records pertaining to the treatment of the Veteran not already of record, including that provided after January 2011.  

3.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the nature and severity of his lumbosacral strain.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically state whether the Veteran exhibits any urinary and fecal incontinence associated with his service-connected lumbosacral spine disability.  

The examiner should further identify the limitation of activity imposed by the Veteran's lumbosacral spine disabilities with a full description of the effect of the disabilities upon his ordinary activities.  The examiner should fully describe any weakened movement, excess fatigability, and incoordination present.  Determinations on whether the Veteran exhibits pain with use of his lumbosacral spine should be noted and described.  If feasible, the determinations concerning pain, weakness and fatigability should be portrayed in terms of the degree of additional range of motion loss or ankylosis.  If such a determination is not feasible, this should be stated for the record and the reasons provided.  The examiner should express an opinion as to the impact of the Veteran's lumbosacral spine disability upon his vocational pursuits.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner or examiners should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


